Citation Nr: 0914557	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1967 to 
March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned an initial zero percent 
rating.  

In July 2008, the Board remanded the matter for additional 
evidentiary development.  As set forth in more detail below, 
another remand of this matter is unfortunately required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In February 2009, the appellant appeared to raise a claim of 
service connection for a disability manifested by severe ear 
pain and dizziness.  He also appeared to raise a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities, stating that he was unable to 
work due to his service-connected post-traumatic stress 
disorder (PTSD), bilateral hearing loss, and tinnitus.  Since 
these claims have not as yet been adjudicated, they are 
referred to the RO for initial consideration.


REMAND

In its June 2008 Remand, the Board directed the RO to contact 
the VA Medical Center (VAMC) in Gainesville, Florida, and 
request treatment records pertaining to the veteran from June 
2004 to the present, specifically including the results of VA 
audiometric examinations which the appellant reportedly 
attended in December 2004 and December 2005.  

While the RO thereafter obtained clinical notes of a December 
2004 VA audiological assessment, the results of the 
audiometric testing itself were not obtained.  Moreover, the 
RO inexplicably failed to obtain any records dated subsequent 
to January 2005, including records corresponding to the 
December 2005 audiometric examination the appellant 
reportedly attended.  

The United States Court of Appeals for Veterans Claims has 
held that compliance with remand instructions is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, this matter must be 
remanded for compliance with the instructions of the previous 
Remand.  

In addition, the Board notes that in February 2009, the 
appellant submitted a copy of a June 2006 decision of an 
Administrative Law Judge from the Social Security 
Administration (SSA) finding the appellant disabled due, in 
part, to bilateral hearing loss.  Medical records used by SSA 
in reaching its decision are not yet of record.  Under these 
circumstances, the RO must make an attempt to obtain 
pertinent records from the SSA.  See 38 C.F.R. § 3.159(c) 
(2008) (providing that VA has a duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VAMC in 
Gainesville, Florida, and request the 
results of audiometric testing, including 
pure tone values, performed in December 
2004 and December 2005.  The RO should 
also request any treatment records 
pertaining to the appellant from January 
2005 to the present.

2.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any medical records 
corresponding to the appellant's 
application for disability benefits.

3.  After the completion of any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the 
appellant and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, in accordance 
with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




